Jenks, J. (concurring):
I concur in the result reached by Hirschberg, J. His opinion summarizes the facts and states that the question presented is “ whether in case of injury the action for damages must be on the contract or may be in tort.” Dowd v. N. Y., O. & W. Ry. Co. (170 N. Y. 459) decides that the doctrine of assumed risks rests upon a contract impliedly made to take the risks, and that the compensation is presumed to be adjusted on that basis. If the master *469instead of standing upon the benefit of this implied contract choose to forego the benefit by making a contract for his liability to waive the defense of assumed risks, I can see no legal objection to such a course. As a result, the servant may sue in tort and recover, despite the fact that he assumed the risk.
I do not concur with Woodward, J., that public policy prohibits such a contract. In the Dowd Case (supra) the court cites from its opinion in Knisley v. Pratt (148 N. Y. 372), as follows: “ There is no rule of public policy which prevents an employee from deciding, whether in view of increased wages, the difficulties of obtaining employment, or other sufficient reasons, it may not be wise and prudent to accept employment subject to the rule of obvious risks.” If, then, it is not against public policy to accept such employment, how can it be said that a special contract that assures compensation from the master for injuries arising from the employment, notwithstanding the assumption of its risks, is against public policy? If public policy is not against the service in which the servant is afforded no compensation for accidents incident to it, provided the servant enters upon it with eyes wide open, how can it be said that the law is flouted, or that public interest is affected, if the servant by the voluntary act of the master can secure indemnity ? Bailey on Master’s Liability for Injuries to Servant (p. 478) cites the language of Jessel, M. R., in Printing & Numerical Reg. Co. v. Sampson (L. R. 19 Eq. 462, 465) which is a§ follows: “ It must not be forgotten that you are not to extend, arbitrarily, those rules which say that a given contract is void as being against public policy; because if there is one thing which more than another public policy requires, it is that men of full age and competent understanding shall have the utmost liberty of contracting, and that their contracts, when entered into freely and voluntarily, shall be held sacred and shall be enforced by Courts of justice. Therefore, you have this paramount public policy to consider — that you are not lightly to interfere with this freedom of contract.”
If the plaintiff depended upon the promise to establish a cause of action, then his case would not rest upon the violation of the duty of master to servant — the implied contract between them — but on an express contract whereby the master in effect insured against any accident solely due to the proper use of the defective *470tool. The plaintiff could not recover upon the promise by mere proof of the accident, but he must go further to show that the accident did not arise from any other cause, and that it was not contributed to by his own negligence. (Phillips v. Michaels, Guardian, 11 Ind. App. 672.) In fine, if the liability of the master be thus established, the master will not escape it by proof of the assumption of the risk. Shearman & Redfield on Negligence (5th ed., § 215) say: “ If the master expressly promises to ‘ take all the risks,’ the servant may recover upon this promise, no matter how obvious the risk may be.” Nelson, Ch. J., in Masters v. Stratton (7 Hill, 101) says: “ Where the action is maintainable for the tort simply, without reference to any contract made between the parties, no objection can be raised on the ground that the plaintiff should have declared upon the contract; as, for instance, in actions against common carriers founded on the custom of the realm, and the like. But where the action is not maintainable without referring to a contract between the parties, and laying a previous ground for it by shewing such contract, there the plaintiff must proceed upon the contract, and a special action on the case will not lie.”
Of course, in order to establish a breach of the contract, the plaintiff is bound, inter alia, to prove that the master furnished a defective saw, and that the accident was due to its use, and thus he would establish facts which show the negligence of the master aside from the express contract, but the fact that the action requires such proof to establish a breach of the contract does not make the action ex delicto.